PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/565,106
Filing Date: 9 Dec 2014
Appellant(s): Jung et al.



__________________
Peter Corless, Carolina Säve
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 	Claims 1-3, 5-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of Fabian et al. (US 2013/0149620).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376) and Fabian et al. (US 2013/0149620), and further in view of Noh et al. (US 2014/0287334)
 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of OHGAMI et al. (US 2014/0147760).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of Matsura et al. (US 2010/0279191).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376) and Matsura et al. (US 2010/0279191), and further in view of Aso (US 2007/0246295).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of Morita (US 2014/0141345).

(2) Restatement of Rejection
	Claims 1-3, 5-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376).
 	For claim 1:  Noh teaches a device in a fuel cell system in a vehicle. (Abstract, [0065])
A driving pipe and a suction pipe is shown in Fig. 1 (annotated):

    PNG
    media_image2.png
    305
    471
    media_image2.png
    Greyscale

 	Noh does not explicitly teach the device as a portable device and for maintenance in a fuel cell.  However, the skilled artisan would find obvious that the device of Noh is portable in view of Noh’s invention pertaining to vehicles, making it moveable, mobile, non-stationary, and where while in the vehicle the portable device removes noise to provide a comfortable driving 
	Noh does not explicitly teach the limitation “to inject the driving flow from the driving flow supply source into the driving pipe”.  However, the driving pipe and suction pipe is each a part of the injector 16 (Fig. 1, annotated, above), with the suction pipe integrally connected to an inlet of the driving pipe to guide a suction flow including the residual hydrogen in a fuel cell system to the driving pipe using energy of the driving flow.  The driving pipe is connected to a nozzle 26 (Fig. 1, par. [0068])  In this regard, Noh teaches the structure of the claimed device, and the limitation of “to inject the driving flow from the driving flow supply source into the driving pipe” is the intended use of the device and is not given patentable weight.  In Noh, the suction pipe is further connected to piping 14 connected at the point at which hydrogen is recirculated, which teaches or at least suggests the point at which hydrogen in the fuel cell is discharged. (Fig. 2) 

Noh does not explicitly recite the driving flow supply source being configured as a compressed air supply source.  However, this limitation while considered by the examiner has not been given patentable weight, as the driving flow supply source is not positively claimed as part of the device.  It is noted that the claim merely recites the driving pipe increasing a speed of a driving flow supplied from a driving flow supply source.  For this reason, limitations to what the driving flow supply source may be configured as, e.g. configured as a compressed air supply source, does not give breadth or additional feature to the claimed device.
 	For claim 2:  In Noh, a venturi is a part of the driving pipe which comprises an inner diameter portion of the driving pipe, provided with a venturi having a diameter that gradually reduces and is then constant, as shown in Fig. 1 (annotated):

    PNG
    media_image3.png
    383
    302
    media_image3.png
    Greyscale
	
 	For claim 3:  In Noh, an inner diameter portion of the driving pipe is formed in a structure in which a venturi has a diameter and a diffuser which teaches the driving pipe comprising a venturi portion, constant diameter portion, and diffuser as shown in Fig. 1 (annotated)

    PNG
    media_image4.png
    563
    556
    media_image4.png
    Greyscale

 	For claims 5-7:  Noh does not explicitly teach an inlet of the nozzle is press-fitted with a ring type elastic member or the inlet of the driving type includes a driving flow supply opening.  
 	Furthermore, the ring type elastic member and the air gun tip are added during a purging method. Thus, the limitation is met as long as the inlet of Noh is able to accommodate the ring type elastic member and the air gun tip.  Noh’s system also includes a purge valve 25 for releasing excess hydrogen from the system (Noh, Figs. 7-8, [0048], [0006]).  Thus, since there is an inlet present in Noh (Fig. 1), the inlet of Noh is able to accommodate the ring type elastic member and the air gun tip in an air type manner.  The inlet as taught by Noh is capable of being used with a ring type elastic member and an air gun tip.
For claim 16:  The limitation of "to remove residual hydrogen in a fuel cell" is an intended use type limitation and is not given any patentable weight.  Noh teaches a fuel supply system of a fuel cell system which includes a hydrogen supply line 12 connected to a hydrogen storage tank 10, a hydrogen recirculation line 14 for recirculating hydrogen that does not react in the fuel cell stack, and a jet pump 16 (e.g., an ejector) disposed between the hydrogen supply line 12 and the hydrogen recirculation line 14.  The jet pump 16 pumps the new hydrogen and 
 	For claim 17:  In Noh, the fuel cell system can be applied to several embodiments including vehicles ([0064-0065]).
 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of Fabian et al. (US 2013/0149620).
 	The teachings of Noh and Cherchi are discussed above.
	For claim 8:  Noh teaches a hydrogen recirculation line 14 connected to the suction pipe and fuel cell for recirculating hydrogen in the fuel cell stack (Noh, Fig. 2, [0068]).  Noh does not explicitly teach the recirculation line being a flexible pipe.
 	However, Fabian in the same field of endeavor teaches a fuel cell system comprising a fuel supply source 230 comprising a fuel cell 300 and a purge valve 322 for purging the fuel cell system of hydrogen gas (Fabian, Fig. 6, [0015]-[0020]).  Fabian teaches a recirculation pipe 260 (Fig. 6, [0015]-[0020]).  It is noted that any pipe that is shown to be bendable by any degree is also flexible.  Fabian teaches the fuel cell system connected by pipes including flexible tubing 260 ([0019]).  The examiner is substituting the pipe 260 for the hydrogen recirculation pipe 14 of Noh.  It would be obvious to substitute the flexible pipe from Fabian in Noh, because Fabian .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559, herein Noh ‘559) in view of Cherchi et al. (US 2012/0258376) and Fabian et al. (US 2013/0149620), and further in view of Noh et al. (US 2014/0287334, herein Noh ‘334)
 	The teachings of Noh, Cherchi and Fabian are discussed above.
	For claim 9:  Noh ‘559 teaches a hydrogen recirculation line 14 connected to the suction pipe and fuel cell for recirculating hydrogen in the fuel cell stack (Noh’ 559, Fig. 2, [0068]).  Fabian teaches the fuel cell system is connected by flexible pipes 260 (Fabian, [0019]).  Noh ‘599 does not explicitly teach a flexible pipe being fastened to suit each gas suction position of the fuel cell.
 	However, Noh ‘334 in the same field of endeavor teaches a fuel cell system comprising of a fuel cell 200, an ejector 155, a purge valve 170, and hydrogen recirculation blower 166. (Noh ‘334, Fig. 5A, Abstract, [0064])  Noh ‘334 teaches a fuel cell system that recirculates hydrogen gas using an ejector and purges hydrogen gas as well. (Abstract, [0057-0060])  Noh teaches the recirculation line is connected to the fuel cell via a connector as shown (Fig. 5A, annotated):

    PNG
    media_image5.png
    456
    547
    media_image5.png
    Greyscale


 	It would have been obvious to one of ordinary skill in the art to combine the connector of Noh ‘334 in Noh ‘559, because Noh ‘334 teaches material in a system in a similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of OHGAMI et al. (US 2014/0147760).
 	The teachings of Noh and Cherchi are discussed above.
For claims 10-11:  Noh does not explicitly teach the inlet of the driving pipe connected to an inflated line having a quick connector to connect the driving pipe to the driving flow supply source and an inflated line between the quick connector and the inlet of the driving pipe includes an on/off valve configured to permit and cut off a flow of the driving flow and the inflated line between the on / off valve and the inlet of the driving pipe to include a regulator or a pressure gauge configured to detect a flow pressure of the driving flow.
 However, Ohgami in the same field of endeavor teaches the line 22 is filled with gas and is thus defined as inflated because it is supplied with hydrogen gas (Ohgami, [0030-0031], Fig. 1).  Ohgami teaches the hydrogen-supply piping 22 connects the hydrogen tank 21 to an inlet of 

    PNG
    media_image6.png
    330
    481
    media_image6.png
    Greyscale

Since the hydrogen flows uninhibited through the injector 28A, the flow is a quick flow.  The examiner is taking this definition as a quick connector as being a connector that allows a quick flow.  It is reasoned that since the injector 28A connects the piping form both sides, it is a connector.  Ohgami further teaches an on/off valve 25 which is the shutoff valve of Ohgami (Fig. 1, [0030-0032]).  Ohgami teaches a pressure gauge as the pressure sensor 27 (Fig. 1, [0030-0032]).  It is reasoned that since it is connected to the line 22 and the valve 25, it is configured to detect a flow pressure of the driving flow.
 	 It would be obvious to combine the quick connector, inflated line, and pressure gauge, from Ohgami in Noh, because Ohgami teaches material in system in similar way and this is a .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376), and further in view of Matsura et al. (US 2010/0279191).
 	The teachings of Noh and Cherchi are discussed above.
For claim 12:  Noh does not explicitly teach the discharge side of the driving pipe includes with a muffler configured to reduce noise when the suction flow including the residual hydrogen is discharged from the suction pipe such that the muffler is enclosed within a case with the driving pipe and the suction pipe.
 	However, Matsura in the same field of endeavor teaches a fuel cell system comprising a pipe having an inlet and outlet and a venturi shape for evacuating hydrogen gas (Matsura, Abstract). Matsura teaches a muffler 36 arranged in the outlet pipe 46 (Abstract, [0057], [0065], Figs. 7-13).  Part of the venturi pipe is taken as the suction pipe and part of the venturi pipe is taken as the driving pipe.  The muffler and the outlet pipe that has a venturi shape are enclosed within the same pipe.  One skilled in the art would recognize that the function of a muffler is to reduce noise and since the muffler of Matsura is on the outlet side of the pipe (Abstract, [0057], [0065], Figs. 7-13), it will reduce the noise of the hydrogen gas that passes through.  
 	It would be obvious to combine the muffler from Matsura in Noh, because Matsura teaches material in system in similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.

 	However, Matsura teaches a pipe having an inlet and outlet and a venturi shape for evacuating hydrogen gas and a muffler arranged in the outlet pipe 46 (Abstract, [0057], [0065], Figs. 7-13), where part of the venturi pipe is taken as the suction pipe and part of the venturi pipe is taken as the driving pipe.  However, Matsura is silent about the muffler being enclosed within a case with the driving pipe and the suction pipe.  Matsura teaches another embodiment of the invention comprising the outlet pipe 46 formed in a formation block 126, taken as a casing ([0173-[0175], fig. 37-38).  Matsura teaches an embodiment comprising a muffler as shown (Fig. 4, annotated):

    PNG
    media_image7.png
    295
    300
    media_image7.png
    Greyscale

and also teaches a casing 126 in the same area where a muffler is placed as shown (Fig. 37, annotated):

    PNG
    media_image8.png
    296
    338
    media_image8.png
    Greyscale


 	It would be obvious to combine the casing for the muffler from Matsura in Noh, because Matsura teaches material in system in similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2012/0315559) in view of Cherchi et al. (US 2012/0258376) and Matsura et al. (US 2010/0279191), and further in view of Aso (US 2007/0246295).
 	The teachings of Noh, Cherchi and Matsura are discussed above.
 	For claim 14:  Noh does not explicitly teach the muffler to comprise noise absorbing material.
 	However, Aso in the same field of endeavor teaches a fuel cell system comprising a muffler that is capable of muffling sound by introducing gas from the gas piping line (Aso, Abstract, [0016-0018]).  The muffler comprises a sound absorbing material to attenuate the noise by resonance. ([0018])
 	It would be obvious to substitute the muffler of Aso in Noh, because Aso teaches material in system in similar way and this is a simple substitution of one known prior art element for another in order to achieve predictable results.

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2012/0315559) in view of Cherchi (US 20120258376 A1) and further in view of Morita (US 2014/0141345 A1).
The teachings of Noh and Cherchi are discussed above.
For claim 15:  Noh does not explicitly teach when the suction flow including the residual hydrogen in the fuel cell system is discharged through the suction pipe along with the driving flow, a hydrogen concentration is adjusted to be about 4 % or less in average or at maximum of about 8 % or less and when the hydrogen concentration is greater than about 4 % in average or at maximum of about 8 % or greater, an outlet of the suction pipe is directly connected to a vent hole opening in a workplace.  However, the limitation of claim 15 is a product by process type limitation and is not given any patentable weight.  The limitation of claim 15 describes an operating condition of the fuel cell and what is done as a result of that operating condition.  To this end, Morita in the same field of endeavor teaches a fuel cell system comprising an ejector having a venture shape comprising a driving pipe and a suction pipe a6. (Morita, Fig. 1, abstract, [0071-0083])  The hydrogen passes through the ejector. (Fig. 1, [0071-0083]).  Morita teaches to control and adjust the concentration of the hydrogen passing through the ejector and fuel cell system (Abstract, [0011], [0146-0147], [0199]) and to adjust the hydrogen concentration to maintain pressure and hydrogen concentration in the anode fluidic channel 1 la within an appropriate range. ([0199])  Morita discloses the fuel cell system as discussed above, but fails to teach a hydrogen concentration is adjusted to be about 4 % or less in average or at maximum of about 8 % or less and when the hydrogen concentration is greater than about 4 % in average or at maximum of about 8 % or greater, however it would have been obvious to one of ordinary skill in the art at the time of the invention to find the workable concentration. The determination of the value, such as the concentration, is not inventive, and may be determined as a matter of routine optimization or experimentation.  The concentration therefore is recognized as a result effective variable, and that the adjustment, or specific choice for the thickness may be achieved In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II.  Morita teaches by adjusting the concentration of the hydrogen in the fuel cell system, the negative pressure of the system is controlled ([0199]).  As to the limitation of an outlet of the suction pipe is directly connected to a vent hole opening in a workplace, this is the intended use of the suction pipe.  Noh teaches the suction pipe comprises of an inlet and outlet. (Noh, Fig. 1-2, [0031-0035])  Since Noh teaches the suction pipe comprises of an outlet, it is capable of being connected to a vent hole opening in a workplace.
 	It would be obvious to combine adjusting the concentration of the hydrogen of the fuel cell system from Morita in Noh, because Morita teaches a material in a system in similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.

(3) New Grounds of Rejection
There are no new grounds of rejection presented on review for appeal.

(4) Withdrawn Grounds of Rejection
There are no withdrawn grounds of rejection.

(5) Response to Argument
Response to Arguments for the 103 rejection based on Noh and Cherchi
prevent fires or explosions).
In reply, the examiner maintains that Cherchi teaches “the outlet of the fuel-cell stack” which teaches or at least suggests a tailpipe. ([0035])  The argument that recirculation of hydrogen (as in Cherchi) is different from discharging residual hydrogen to the outside (as in appellant alleges) is not found persuasive, as such an argument would be pertinent to claims to process of using, while the present claims are device claims.  Notwithstanding this, Cherchi also discharges residual hydrogen, and it is reasoned that hydrogen is discharged from the fuel cell prior to recycling back to the fuel cell.  Furthermore, the claims merely recite “hydrogen in the fuel cell system is discharged” and not discharged to the outside per se.  As to Cherchi also not “fires or explosions due to hydrogen combustion during operation of the maintenance device” (sic, understood as not preventing fires or explosions), this argument is not found persuasive as such an argument would be pertinent to claims to process of using, while the present claims are device claims.  

In reply, the examiner maintains that the compressed air source is not part of the claimed device.  Specifically, the driving flow supply source is not positively claimed as part of the device.  From applicant’s specification, the driving flow supply source is supplied into the nozzle through an air gun tip 24, which is shown in Fig. 3 as being detachably attached to the driving pipe 12.  The driving flow supply source is not shown in Fig. 3 and is not a structural part of the device.  At least for this reason and because limitations to what the driving flow supply source may be configured as do not give breadth or additional feature to the claimed device, the examiner maintains that the compressed air source is not given the effect of a limitation in the claim.  In addition to the compressed air source not being part of the claimed device, the examiner maintains that the driving pipe receiving the inflow from the driving flow supply source, e.g. the compressed air source, is an intended use limitation.
Appellant continues on with the assertion that the Office relying on Noh teaching the claimed driving pipe connected to a nozzle (citing [0068]) is not proper, as a certain nozzle in a jet jump is specifically connected to a hydrogen tank to thus supply recirculated hydrogen to the fuel cell stack.  Appellant states that such a connection from the hydrogen tank back to stack provides for reticulation of hydrogen as opposed to discharge of hydrogen as provided by each of Appellant’s claims 1-3, 5-7, 16, and 17. (emphasis appellant’s)  The technical merits of this argument is not found persuasive, as appellant is comparing the driving pipe of Noh to a different feature in appellant’s claims that discharges hydrogen, specifically, “a tail pipe which is an air outlet of the stack at which hydrogen in the fuel cell system is discharged….”

For claim 2:  Appellant, on pg. 8, submits that the Noh document cited for a venture cannot be sustained as Noh does not teach a device as a portable device for maintenance in a fuel cell, and that the cited venture of Noh is not a device of appellant’s claim 2.  In this regard, and to the extent that these arguments overlap with those submitted for claim 1, the examiner maintains the reasons for rejection of claim 2 based on Noh either singly or in combination with Cherchi for the reasons already discussed.

For claim 5:  Appellant, on pg. 9, submits that in view of the admission of record that the rejection of claim 5 is properly withdrawn.  In reply, the examiner maintains that the rejection based on Noh made under section 103 is proper on its merits and that the admission of record is to set forth and delineate what Noh does not explicitly teach, which is remedied by Cherchi.  As to arguments to intended use being ignored, the examiner herein clarifies that these limitations were not ignored but rather fully considered and found to be of intended-use type language, and maintains the reasons for this interpretation for the reasons already of record.
For claim 6:  Appellant, on pg. 9, submits that the Office has provided no reasons for rejection of claim 6 and that the rejection should be withdrawn.  In reply, the examiner maintains the rejection of claim 6 as set forth throughout the prosecution of this application and in the present answer to appellant’s Appeal Brief.  Appellant again states that claim language cannot be ignored.  In reply, the intended-use interpretation of the limitation “the air gun tip is directly inserted” is maintained for the reasons already of record, and the basis and intentions behind the 
For claim 7:  Appellant incorporates prior arguments by reference.  In reply, the reasons for interpretation of intended-use type claim language is maintained.  

Response to Arguments for the 103 rejection based on Noh, Cherchi, and Fabian
For claim 8:  Appellant, on pg. 10, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  For the term “flexible”, appellant submits that the position in the Office action does not withstand scrutiny.  In reply, the examiner maintains that bendable pipes are flexible.  Furthermore, it appears to the examiner that the cited section of appellant’s specification for the term flexible supports the intended-use interpretation, as this section describes the flexible pipe connections by stretching the pipe to an extended position.    As to there being no suggestion to make the combination of Fabian into Noh or Cherchi, the examiner maintains that a simple substitution of one known prior art element for another would be obvious at least to the skilled artisan in order to achieve predictable results.

Response to Arguments for the 103 rejection based on Noh ‘559, Cherchi, Fabian, and Noh ’334
For claim 9:  Appellant, on pg. 11, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  Appellant again states that claim language cannot be ignored.  In reply, the intended-use interpretation of the limitation “fastened to suit each gas suction position of the fuel cell” is maintained for the 

Response to Arguments for the 103 rejection based on Noh, Cherchi, and Ohgami
For claims 10-11:  Appellant, on pg. 12, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  Additionally, Appellant submits that in view of the admission of record on pg. 12 of the Office action dated 10/04/2019 that the rejection is properly reversed.  In reply, the examiner maintains that the rejection based on Noh and Cherchi made under section 103 is proper on its merits and that the admission of record is to set forth what Noh and Cherchi do not explicitly teach, which is then remedied by Ohgami.  As to arguments to intended use being ignored, the examiner maintains that such limitations were not ignored but instead fully considered throughout prosecution and found to be of intended-use type language, and maintains the reasons for this interpretation for the reasons already of record.

Response to Arguments for the 103 rejection based on Noh, Cherchi, and Matsura
For claims 12-13:  Appellant, on pg. 13, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  Additionally, Appellant submits that in view of the admission of record on pg. 14 of the prior Office action dated 10/04/2019 that the rejection is properly reversed.  Again, the examiner maintains that the 

Response to Arguments for the 103 rejection based on Noh, Cherchi, Matsura, and Aso
For claim 14:  Appellant, on pg. 14, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  Additionally, Appellant submits that in view of the admission of record on pg. 16 of the prior Office action dated 10/04/2019 that the rejection is properly reversed.  Again, the examiner maintains that the rejection based on Noh, Cherchi and Matsura made under section 103 is proper on its merits and that the admission of record is to set forth what Noh, Cherchi and Matsura do not explicitly teach, which is then remedied by Aso.  Appellant’s argument that the skilled worker would have had no inclination to insert a feature of Aso into Matsura, Noh and Cherchi are not found persuasive as it appears to be a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Response to Arguments for the 103 rejection based on Noh, Cherchi, Morita
For claim 14:  Appellant, on pg. 15, incorporates prior arguments by reference, and in reply the examiner maintains prior reasons for maintaining the rejection(s).  Additionally, Appellant submits that in view of the admission of record on pg. 17 of the prior Office action dated 10/04/2019 that the rejection is properly reversed.  As with the preceding response to arguments, the examiner maintains that the rejection based on Noh and Cherchi made under section 103 is proper on its merits and that the admission of record is to set forth what Noh and Cherchi do not explicitly teach, which is then remedied by Morita.  Appellant’s argument that the skilled worker would have had no inclination to insert a feature of Morita into the other cited documents are not found persuasive as it appears to be a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JULIAN ANTHONY/
Examiner, AU 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        



/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                               




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.